Citation Nr: 0837589	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-34 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating higher than 30 percent for 
degenerative joint disease of the left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1971 to May 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).   

A hearing was held at the RO before the undersigned acting 
Veterans Law Judge in June 2008.  In his hearing testimony, 
the veteran raised a claim for a total disability rating 
based on individual unemployability due to service-connected 
disability.  That issue, however, has not yet been 
adjudicated by the RO.  Therefore, it must be referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's left shoulder is considered the minor upper 
extremity.

2.  The degenerative joint disease of the left shoulder has 
not resulted in ankylosis of the scapulohumeral articulation 
or impairment of the humerus such as fibrous union of the 
humerus.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for degenerative disease of the left shoulder are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide specific notification to the 
veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  A letter from the RO dated in May 2008 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The letter adequately addressed the requirements set forth in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Although 
the letter was not provided prior to adjudication of the 
claim, the veteran was afforded an opportunity to submit 
evidence subsequent to the issuance of the letter.  
Therefore, there was no prejudice due to the timing of the 
letter.  The VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  Medical treatment 
records were obtained and associated with the claims folder.  
The veteran had a hearing before the Board in June 2008.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.   

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The veteran's left (minor) shoulder disorder could be rated 
under Diagnostic Code 5201, which provides that a 20 percent 
rating may be granted if there is limitation of motion of the 
arm to shoulder level, or if there is limitation of motion 
midway between the side and shoulder level.  If there is 
limitation of the motion of the arm to 25 degrees from the 
side, a 30 percent rating is warranted for the minor 
extremity.  The code does not provide for a rating higher 
than the current 30 percent rating.  

Alternatively, the disorder may be rated under Diagnostic 
Code 5202, which provides that a 20 percent rating may be 
granted if there is recurrent dislocation at the 
scapulohumeral joint with infrequent episodes and guarding of 
arm movement only at the shoulder level.  A 20 percent is 
warranted if the minor extremity has recurrent dislocation 
with frequent episodes and guarding of all arm movements.  A 
40 percent rating is warranted if there is fibrous union of 
the humerus.  A 50 percent rating is warranted if there is 
nonunion of the humerus.  A 70 percent rating is warranted 
for loss of the head of the humerus of the major extremity.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  The 
rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board has considered the full history of the disorder.  
The veteran's service medical records show that he sustained 
a dislocated left shoulder in June 1971. In August 1972, 
chronic recurrent anterior dislocation was diagnosed.  

In June 1973, the veteran filed a claim for disability 
compensation for a left shoulder injury.  At the time of an 
August 1973 VA examination, he stated that he had left 
shoulder pain when lying on it or when doing overhead 
activity.  He stated that since July 1971, he had experienced 
four episodes of dislocation, with the most recent being on 
active duty in February 1973.  On examination, there was a 
full range of motion with no pain, swelling, spasm or 
weakness.  The diagnosis was chronic subluxation, shoulder, 
left, episodes of, by history, symptomatic, see x-rays.  

In a decision of September 1973, the RO granted service 
connection for a left shoulder dislocation, and assigned a 
noncompensable rating under diagnostic code 5203.  

In October 2004, the veteran requested increased 
compensation.  In a decision of January 2005, the RO granted 
a 10 percent disability rating.  The veteran subsequently 
disagreed with that decision, and perfected this appeal.  The 
Board notes that the RO later assigned a 30 percent 
disability rating, effective from the date of the original 
claim for increase.  However, the veteran has indicated that 
he desires to continue his appeal.

During the hearing held in June 2008, the veteran reported 
that his left shoulder disorder had caused him to suffer 
greatly and prevents him from being employed in his previous 
occupation in the construction industry.  He asserted that 
his shoulder disorder makes it impossible to sleep at night.  

The evidence which has been developed in connection with the 
current claim includes the report of a joints examination 
conducted by the VA in December 2004.  The veteran reported 
that he had experienced problems with dislocations of the 
shoulder, but was able to reduce it himself.  On examination, 
the veteran was able to forward flex from zero to 180 
degrees.  He had problems abducting the shoulder above 90 
degrees.  He had also fallen on his left side and injured his 
ribs.  So, they were very tender when he moved around.  This 
reportedly made evaluation difficult.  He had decreased 
internal and external rotation from zero to 50 degrees.  He 
had fairly good strength through the arm except when he tried 
to lift it over his head.  No neurological defects were 
noted.  X-rays showed mild degenerative joint disease in the 
left shoulder.  In an addendum, it was noted that x-rays with 
weight bearing showed no evidence of AC separation.  The 
final diagnosis was mild degenerative joint disease of the 
left shoulder.  

The evidence also includes VA medical treatment records.  
During a February 2005 orthopedic consultation, the veteran 
reported that he had injured his shoulder in 1971 when he had 
an initial dislocation.  He reported multiple dislocations 
since then, and said that it usually popped back in.  His 
last dislocation had been six months earlier.  He also 
reported that his shoulder clicked and hurt.  On examination, 
the left shoulder had 170 degrees of humeral flexion, 45 
degrees of external rotation, and internal rotation to L-3.  
Strength was 4/4 in humeral flexion, 3/4 in external 
rotation, and 4/4 in internal rotation.  He had tenderness of 
the AC joint, but a negative across chest adduction test.  He 
had posterior and anterior apprehension.  With posterior 
pressure, the shoulder subluxed 50%.  He had a markedly 
positive anterior apprehension test.  The examiner could not 
get the veteran to relax enough for a sulcus sign test.  The 
veteran complained of numbness in the distribution of the 
median nerve.  X-rays showed some degenerative changes in the 
inferior aspect of the glenoid.  The impression was 
multidirectional instability of the left shoulder.  Other VA 
treatment records contain similar information.  

The veteran was afforded another VA examination in January 
2006.  He reported that he had worked in construction for 
over twenty years, but had not worked for two and a half 
years.  He said that his left shoulder condition started in 
service.  He was placed in a sling for 8 weeks at that time.  
He was told that he had a questionable torn ligament, 
bursitis and instability.  He complained of having constant 
pain in the shoulder anteriorly, and also on the sides.  He 
said that the pain got worse with any movement such as 
reaching up, picking up, or turning over during sleep.  
During a flare-up, he had increased pain and additional 
limitation.  He said that he was not able to do much.  

On physical examination of the shoulder, there was 
tenderness.  There was no swelling.  Left shoulder abduction 
was to 90 degrees.  Flexion was 55 degrees, external rotation 
was 30 degrees, and internal rotation was 20 degrees.  There 
was pain on motion.  No additional limitation of motion was 
presented on repetitive use.  The pertinent impression was 
degenerative joint disease of the left shoulder.  It was also 
noted that he had been diagnosed with multi-directional 
instability of the left shoulder.  The examiner stated that 
any additional limitation of function due to repetitive use 
or flare-ups could not be determined without resort to mere 
speculation.  

The Board acknowledges that the veteran's left shoulder 
disability is characterized by pain and limitation of motion; 
however, the 30 percent evaluation currently assigned is the 
maximum allowable evaluation under Diagnostic Code 5201 based 
on limitation of motion of the non-dominant or minor arm. 38 
C.F.R. 4.71a, Diagnostic Code 5201 (2007).  Accordingly, the 
Board must consider other diagnostic criteria.

A higher evaluation of 40 percent is only warranted under 
Diagnostic Code 5200 if there is evidence of unfavorable 
ankylosis of the (minor) scapulohumeral articulation with 
abduction limited to 25 degrees from the side. 38 C.F.R. 
4.71a (2007).  A 40 percent evaluation is warranted if there 
is evidence of fibrous union of the humerus under Diagnostic 
Code 5202. Id.  A 50 percent evaluation is warranted for 
nonunion of the humerus (false flail joint).  An 80 percent 
evaluation is warranted for loss of head of the humerus 
(flail shoulder) under Diagnostic Code 5202. Id.  Diagnostic 
Codes 5200 and 5202, however, are not applicable for 
evaluating the veteran's service-connected left shoulder 
disability because there is no evidence of any ankylosis of 
scapulohumeral articulation or impairment of the humerus.

In summary, the criteria for a disability rating higher than 
30 percent for degenerative disease of the left shoulder are 
not met.  The Board has considered the applicability of the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim of entitlement 
to a disability rating in excess of 30 percent for a left 
shoulder disability, that doctrine is not applicable in the 
instant appeal. See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board notes that the disability has not required frequent 
hospitalizations.  With respect to whether there is evidence 
of marked interference with employment, the Boards notes that 
the veteran has indicated that his service-connected shoulder 
disorder (as opposed to nonservice-connected back and knee 
problems) prevents him from working.  However, he has not 
presented any objective medical opinion to support his 
assertion.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  
In summary, the Board does not find that the veteran's case 
is outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).



ORDER

An initial rating higher than 30 percent for degenerative 
joint disease of the left shoulder is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


